Citation Nr: 1727441	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a right shoulder condition.  

4.  Entitlement to service connection for a bilateral hip condition.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for the above claimed conditions.  

When the case was previously before the Board in November 2014, the Board remanded for additional development.  The Board finds that the November 2014 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the file shows that efforts were made to obtain additional records, and to verify the incident that the Veteran reports lead to his injury.  While additional records from the Randolph AFB hospital were obtained, a review of these does not reveal relevant documents to the events reported by the Veteran.  Because the Veteran is competent to report that an accident occurred while in service, and in light of the unsuccessful efforts to obtain corroborating records, the Board finds that further efforts need not be undertaken.  Accordingly the Board will proceed based upon the recollection of the in-service injury the Veteran has provided.  

The Veteran provided testimony before a Veterans Law Judge (VLJ) during a videoconference hearing in September 2014.  A transcript is of record.  The Veteran was informed that the VJL who previously presided in this matter was unavailable and was provided with an opportunity for a second hearing in an April 2016 correspondence.  The Veteran elected to proceed without a second hearing per his April 2016 response. 

The issues of entitlement to service connection for a neck disability, right shoulder disability, and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The more probative evidence fails to demonstrate that the Veteran's low back disorder is related to his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for a low back injury that the Veteran contends is the result of a heavy surgical door falling on the Veteran at Randolph AFB hospital.  The Board has reviewed the Veteran's service records and they do not show the onset of an in-service back disorder or the in-service accident, accordingly the Board turns to records that post-date the Veteran's service.  

A review of the Veteran's post-service medical records shows multiple notations of low-back but no definitive explanation for the onset.  The determination of this matter comes down to whether the Veteran's low back condition is related to his military service.

In that regard, the Board notes that the Veteran has undergone two VA examinations.  The most recent of these examinations was done in October 2015 and will not be considered by the Board as persuasive because the examiner completely discounted the Veteran's report of an in-service event.  Since the examination was not based on consideration of events of interest to the Board, the Board finds it of little persuasive value and assigns no weight to the negative nexus opinion.  A VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate.  McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  

The Board next turns to the previous VA examination which was completed in September 2007.  The Board notes that this examination was completed prior to the most recent remand; however, there does not appear to have been a change within the record that would decrease the probative value of the examination.  The examiner from the September 2007 VA examination opined that the Veteran's low back condition was more likely than not due to aging and not due to the reported in-service event.  While the examiner did note that there were no service records from 1971 that would corroborate the Veteran's report, the examiner's opinion appears to be based on the consideration of all possible events reported by the Veteran for the year 1971.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also considers the Veteran's own reports that his low back condition is related to his reported in-service accident.  The Veteran is competent to report regarding the symptoms he experienced during and post service however, the opinion as to the etiology of his current low back condition goes beyond the knowledge of a lay individual.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the September 2007 VA medical examination to be highly probative evidence with respect to the etiology of the Veteran's low back condition.  Based upon this evidence the Board finds that the Veteran's low back disorder is not related to his military service.  

Although the Board is grateful for the Veteran's honorable service, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  However, here there is no approximate balance.  The evidence indicating that is no connection between the Veteran's service and his low back condition significantly outweighs the Veteran's contention that his low back condition is related to the in-service accident.  Therefore, the Veteran's claims for service connection must be denied and the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As noted above, the Veteran underwent a VA examination in October 2015.  Unfortunately this examination did not provide the proper information needed for the Board to adequately address the Veteran's claims.  With respect to the issue of a neck condition, the examiner failed to adequately consider the Veteran's reports of the in-service accident.  Accordingly, a new opinion is necessary that considers whether the Veteran's condition could be related to the Veteran's reported accident.  

In terms of the right shoulder and bilateral hip issues, the October 2015 examiner opined that the Veteran's symptoms were not orthopedic but rather neuropathic in nature.  Regrettably, no subsequent examination addressing the newly found neuropathic issues was performed.  As a result, the Board is left with an indication of neuropathic disorders and the in-service event, but has no evidence to link the two.  Accordingly a remand is necessary to afford a Veteran a medical examination to ascertain the current nature and etiology of any neuropathic disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his neck, bilateral hip, or right shoulder conditions.  After securing any needed releases, make reasonable efforts to obtain identified documents.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck, bilateral hip, or right shoulder events and symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of the Veteran's neck, bilateral hip, and right shoulder conditions.  The examinations must be able to adequately address the neuropathic aspects of the Veteran's claims as noted by the October 2015 VA examination.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including any evidence associated as result of this remand, the appropriate examiners should address the following:

Neck Condition

(i)  diagnose any neck disorder present;

(ii)  state whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed neck conditions, (1) had their onset during the Veteran's service or (2) or are otherwise related to an event, injury or disease incurred during service, including a door falling on the Veteran (the examiner should not rely on the absence of the accident in the records);

Bilateral Hip Condition 

(i)  diagnose any hip conditions present, including any neuropathic conditions;

(ii)  state whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed hip conditions, (1) had their onset during the Veteran's service or (2) or are otherwise related to an event, injury or disease incurred during service, including a door falling on the Veteran (the examiner should not rely on the absence of the accident in the records);

Right Shoulder Condition 

(i)  diagnose any right shoulder conditions present, including any neuropathic conditions;

(ii)  state whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed right shoulder conditions, (1) had their onset during the Veteran's service or (2) or are otherwise related to an event, injury or disease incurred during service, including a door falling on the Veteran (the examiner should not rely on the absence of the accident in the records);

For the requested VA examination and opinions, the record should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  A complete rationale for all findings and conclusions should be set forth in a report.  

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


